Determination of the respondent, dated February 28, 1969, suspending the petitioner’s real estate broker’s license for a period of four months, unanimously annulled, without costs and without disbursements, and the same is vacated. We conclude that under all the circumstances disclosed there was no substantial evidence in the record to sustain the finding of the hearing officer, on which the order of the Secretary of State was based, that the petitioner knowingly aided and abetted two minor functionaries in his office in a violation of section 440-a of the Real Property Law. (.Matter of PMnn v. Kross, 8 A D 2d 132.) Among other facets of the proceeding, we note: (a) the complaint was not made until July 18, 1968, or about a year-and-a-half after the events; and (b) the facts are equally consistent with a holding that the wife of the petitioner and the office female employee were but lesser adjuncts of the office and simple office personnel who did not hold themselves out as real estate brokers or saleswomen. Concur — Stevens, P. J., McGivern, McNally and Tilzer, JJ.